500 Pa. 457 (1983)
457 A.2d 1260
Robert A. WICKER, Petitioner,
v.
Camerino ESPOSITO, Respondent.
Supreme Court of Pennsylvania.
January 6, 1983.


*458 ORDER
PER CURIAM:
And now to wit this 24th day of March, 1983, the Petition for Allowance of Appeal is granted.
Having reviewed the record, we are satisfied that the right party was sued under a wrong designation. Thus, the permission of amendment in this case does not constitute the substituting of another and distinct party after the statute of limitations has run. Paulish v. Bakaitis, 442 Pa. 434, 275 A.2d 318 (1971).
Accordingly, the order of the Superior Court, ___ Pa.Super. ___, 454 A.2d 160, affirming the order of the Court of Common Pleas is reversed. The matter is remanded to the trial court with direction that the petitioner be allowed to amend the complaint to correct the name of the defendant therein.